698 S.E.2d 401 (2010)
In the Matter of M.M.
appealed by Father.
No. 460P09.
Supreme Court of North Carolina.
June 16, 2010.
Tobias S. Hampson, Raleigh, for Chester A. Timmons.
James N. Freeman, Jr., Elkin, Dennis G. Martin, Jonesville, for Yadkin County DSS.
Pamela Newell Williams, Appellate Counsel/GAL, Raleigh, for M.M.
Prior report: ___ N.C.App. ___, 684 S.E.2d 463.

ORDER
Upon consideration of the petition filed on the 10th of November 2009 by Respondent (Father) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."